DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ishizaki (US2017/0059009).
	In regard to claim 1,  Ishizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising: an insertion portion (Fig. 1 bending portion 19) extending along a longitudinal axis (Fig. 1); 5a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed 

Image 1
    PNG
    media_image1.png
    516
    608
    media_image1.png
    Greyscale


wherein portions of the base layer (Fig. 4, see Image 1 above) covering the roller (Fig. 4 roller 54) as the roller (Fig. 4 roller 54) rotates around the longitudinal axis of the insertion portion (Fig. 1 bending portion 19) are configured to be elastically elongated in an outer surface direction of the insertion 

	In regard to claim 2, Ishizaki discloses the endoscope apparatus (Fig. 1 endoscope 1) according to claim 1. 
Ishizaki also discloses an assist tool  (Fig. 1 rotation unit 100) comprising:  20a tubular part (Fig. 4 main body tube 110) configured to engage the roller (Fig. 4 roller 54) via the external coating layer ([0050] “…the cover 60 comprises a plurality of layers.”) and the portions of the base layer (Fig. 4, see Image 1 above) elastically elongated ([0043] “On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility.”) by the roller (Fig. 4 roller 54) to thereby receive the drive force and be rotated by the drive force with respect to the insertion portion ((Fig. 1 bending portion 19) , [0042] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction.”).

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hosoi Masayoshi (Publication No. JP 2008-86574 A) hereinafter Masayoshi. 
In regard to Claim 9, Masayoshi discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising:  5an insertion portion (Fig. 1 flexible insertion section flexible tube 2) extending along a 

	In regard to claim 10, Masayoshi discloses wherein the one or more secondary materials are configured to be of a first color at a first 15temperature range and to be of a second color at a second temperature range that is higher than the first temperature range ([fourth paragraph of page 6] “Each time the endoscope 1 is cleaned, disinfected, sterilized, or the like, the color is changed accordingly, so that the temperature corresponding to the change can be indicated” [bottom of page 7] “…since the degree of color change (blue purple to red, green to purple) with respect to the temperature change is larger, the temperature of the tip 211 can be grasped more clearly. …The temperature indicating material described above may be one kind of material whose color changes in two stages (changes into two colors), but preferably one that changes in three or more stages. Thereby, it is easy to grasp the magnitude of the temperature, and it is possible to grasp the temperature of each part of the endoscope 1 in a wide temperature range”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki as applied to claim 1 above, and further in view of Ziegler et. al (US8353817) hereinafter Ziegler. 
	In regard to claim 3,  Ishizaki discloses the endoscope apparatus (Fig. 1 endoscope 1) according to claim 1. 
Ishizaki fails to disclose wherein the external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as compared to a coefficient of friction of the base layer.
However Ziegler, in the same field of endeavor, teaches an external coating layer (Fig. 16A and 16B second section 107) comprising a material selected to reduce a coefficient of friction of an outer surface (Fig. 1 exterior surface 122) of the cover member (Fig. 1 bladder 104) as compared to a coefficient of friction of the base layer (Fig. 16A and 16B flexible material 106, [Column 11 lines 60 – column 12 line 7] “FIGS. 16A and 16B provide illustration of one embodiment of the bladder 104 [which] may be comprised of a flexible material 106 in at least one first section of the bladder. In addition, at least one second section 107 of the bladder 104 may be comprised of at least one material that differs from the flexible material section(s) 106 in material composition and/or physical properties… in, inter alia, thickness, stiffness, texture, surface finish, surface pattern, durometer, flexibility, durability, friction characteristics, color, hydrophilic/hydrophobic tendencies, elasticity, wear characteristics, permeability, melting point, biocompatibility, chemical compatibility and/or chemical solubility…”). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishizaki to have an external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki  in view of Ziegler as applied to claim 3 above, and further in view of Frassica et. al (US20130165856) hereinafter Frassica. 
In regard to claim 4, Ishizaki in view of Ziegler teach the endoscope apparatus according to claim 3. Ishizaki in view of Ziegler fail to disclose wherein the external coating layer comprises silver.  
However, Frassica, in the same field of endeavor, teaches wherein the external coating layer comprises silver ([0014] “The devices in accordance with example embodiments of the present invention may be enhanced with one or a combination of the following coatings: a water-based hydrophilic; antibacterial coatings such as nitrofurazone; bacteriostatic coatings such as silver; or other mediations to further enhance their clinical performance.”).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishizaki in view of Ziegler to have the external coating layer comprise silver, as taught by Frassica, because silver prevents the growth of bacteria by being bacteriostatic ([0114]) and would help achieve applicant’s objective of ensuring with higher certainty that the insertion portion is bacterial free after being successfully cleaned, disinfected, and sterilized in a process for reprocessing the insertion portion (Applicant’s application lines 11-13).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizaki  in view of Ziegler as applied to claim 3 above, and further in view of Tsujitani Hideki (US20130165856) hereinafter Hideki. 
In regard to claim 5, Ishizaki in view of Ziegler teach the endoscope apparatus according to claim 3. 
Ishizaki in view of Ziegler fail to disclose wherein the external coating layer comprises a chemical vapor deposited poly(p- xylylene) polymer.
However Hideki, in the same field of endeavor, teaches wherein the external coating layer comprises a chemical vapor deposited poly(p- xylylene) polymer ([abstract and claim 1] “An endoscope having an insertion portion, wherein a polyparaxylene resin is chemically vapor-deposited on an outer surface of the insertion portion in a assembled state.”) 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ishizaki in view of Ziegler to have the external coating layer comprises a chemical vapor deposited poly(p- xylylene) polymer, as taught by Hideki, because it is known in the art that a chemical vapor deposited poly(p- xylylene) polymer will protect an endoscope from deterioration over time due to repeated disinfection and sterilization (Hideki [0002]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi as applied to claim 10 above, and further in view of Ziegler. 
In regard to claim 11, Masayoshi discloses the endoscope apparatus (Fig. 1 endoscope 1) according to claim 10.
Masayoshi fails to disclose wherein a coefficient of friction of the cover member at the second temperature range is 20lower than a coefficient of friction of the cover member at the first temperature range. 

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masayoshi to a coefficient of friction of the cover member at the second temperature range is 20lower than a coefficient of friction of the cover member at the first temperature range, as taught by Ziegler, for the purpose of “prevent[ing] the second section…from bunching up while traveling between the support structure[s or] … prevent[ing] the at least one first section material … from slipping against a surface of a body canal or cavity, section of pipe, lumen or other generally tubular space….” (Ziegler Column 12 line 57-67). 

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi as applied to claim 9 above, and further in view of Ishizaki. 
In regard to claim 12, Masayoshi discloses the endoscope (Fig. 1 endoscope 1) according to claim 9.  

However Ishizaki, in the same field of endeavor, teaches a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of Page 30 of 34the insertion portion ([0042] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction.”), wherein the cover member (Fig. 4 cover 60) is configured to be attached to the insertion portion (Fig. 1 bending portion 19) to cover the roller (Fig. 4 roller 54), and wherein the base layer (Fig. 4 see image 1 below) has:  5an outer surface direction side (Fig. 4 see image 1 below); and an inner surface direction side (Fig. 4 see image 1 below) arranged to contact the roller (Fig. 4 roller 54), wherein portions of the base layer (Fig. 4 see image 1 below) covering the roller (Fig. 4 roller 54) as the roller (Fig. 4 roller 54) rotates around the longitudinal axis of the insertion portion (Fig. 1 bending portion 19) are configured to be elastically elongated in an outer surface direction of the insertion portion ([0043] “On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility.”), and 10wherein the cover member (Fig. 4 cover 60) further comprises an external coating layer ([0050] “…the cover comprises a plurality of layers….”) formed on at least one of the outer surface 


Image 1
    PNG
    media_image1.png
    516
    608
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masayoshi to have a roller configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion, wherein the cover member is configured to be attached to the insertion portion to cover the roller, and wherein the base layer has: an outer surface direction side; and an inner surface direction side arranged to contact the roller, wherein portions of the base layer covering the roller as the roller rotates around the longitudinal axis of the insertion portion are configured to be elastically elongated in an outer surface direction of the insertion portion, and wherein the cover member further comprises an external coating layer formed on at least one of the outer surface direction side and the inner surface direction side of the base layer, as taught by Ishizaki, because propelling endoscopes, such as but not limited to Ishizaki, can assist in the 

In regard to claim 13, Masayoshi in view of Ishizaki discloses the endoscope according to claim 12.  
Ishizaki further teaches an assist tool (Fig. 1 rotation unit 100) comprising:  15a tubular part (Fig. 1 main body tube 110) configured to engage the roller (Fig. 4 roller 54) via the external coating layer ([0050] the cover comprises a plurality of layers….) and the portions of the base layer (Fig. 4 see image 1 above) elastically elongated ([0043] “On the outer periphery of the insertion section 16, the internal gear 53 and the internal roller 54 are covered with a cover 60 which is a cover member with flexibility.”) by the roller (Fig. 4 roller 54) to thereby receive the drive force and be rotated by the drive force with respect to the insertion portion (Fig. 1 bending portion 19, [0028] “The insertion section 16 comprises… a bending portion 19…the insertion section 16 extends a channel 21 for inserting therethrough a drive draft 51…[0042] When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates (revolves) in a circumferential direction. When the internal gear 53 rotates in a circumferential direction, the internal roller 54 rotates (revolves) in a circumferential direction.”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Ishizaki as applied to claim 12 above, and further in view of Ziegler. 
In regard to claim 14,  Masayoshi in view of Ishizaki teach the endoscope apparatus according to claim 12, 

However Ziegler, in the same field of endeavor, teaches an external coating layer (Fig. 16A and 16B second section 107) comprising a material selected to reduce a coefficient of friction of an outer surface (Fig. 1 exterior surface 122) of the cover member (Fig. 1 bladder 104) as compared to a coefficient of friction of the base layer (Fig. 16A and 16B flexible material 106, [Column 11 lines 60 – column 12 line 7] FIGS. 16A and 16B provide illustration of one embodiment of the bladder 104 [which] may be comprised of a flexible material 106 in at least one first section of the bladder. In addition, at least one second section 107 of the bladder 104 may be comprised of at least one material that differs from the flexible material section(s) 106 in material composition and/or physical properties… in, inter alia, thickness, stiffness, texture, surface finish, surface pattern, durometer, flexibility, durability, friction characteristics, color, hydrophilic/hydrophobic tendencies, elasticity, wear characteristics, permeability, melting point, biocompatibility, chemical compatibility and/or chemical solubility…). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masayoshi in view of Ishizaki with the teachings of Ziegler wherein the external coating layer comprises a material selected to reduce a coefficient of friction of an outer surface of the cover member as compared to a coefficient of friction of the base layer for the purpose of “prevent[ing] the second section…from bunching up while traveling between the support structure[s or] … prevent[ing] the at least one first section material … from slipping against a surface of a body canal or cavity, section of pipe, lumen or other generally tubular space….” (Ziegler Column 12 line 57-67). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Ishizaki as applied to claim 12 above, and further in view of Frassica. 
In regard to claim 15,  Masayoshi in view of Ishizaki teach the endoscope apparatus according to claim 12, 
Masayoshi in view of Ishizaki fail to teach wherein the external coating layer comprises silver. 
However Frassica, in the same field of endeavor, teaches wherein the external coating layer comprises silver ([0014] “The devices … may be enhanced with one or a combination of the following coatings:…bacteriostatic coatings such as silver….”).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masayoshi in view of Ishizaki to have the external coating layer comprise silver, as taught by Frassica, since is bacteriostatic ([0114]) and meets applicant’s objective of ensuring with higher certainty that the insertion portion is bacterial free for reprocessing the insertion portion (Applicant’s application lines 11-13).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masayoshi in view of Ishizaki as applied to claim 12 above, and further in view of Hideki. 
In regard to claim 16,  Masayoshi in view of Ishizaki teach the endoscope apparatus according to claim 12, 
Masayoshi in view of Ishizaki fail to teach wherein the external coating layer comprises a chemical vapor deposited poly(p- xylylene) polymer.
However Hideki, in the same field of endeavor, teaches wherein the external coating layer comprises a chemical vapor deposited poly(p- xylylene) polymer ([abstract and claim 1])
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to modify Masayoshi in view of Ishizaki to have the external coating .  

Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, claim 1, and any intervening claims. 
Claim 8 is also objected to as being dependent upon a rejected base claim, claim 7, but would be allowable if rejected base claims 7 was rewritten in independent form including all of the limitations of the base claim, claim 1, and any intervening claims 
 The following is an examiner’s statement of reasons for allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: an endoscope apparatus comprising… a roller configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion; and a cover member configured to be attached to the insertion portion to cover the roller, wherein the cover member comprises: a base layer having…one or more secondary materials configured to change color in response to temperature change of the one or more secondary materials and the one or more secondary materials is configured to be of a first color at a first temperature range and to be of a second color at a second temperature range.
Ishizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising…5a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] “When the driving force from the motor main body 41 of the driving source 40 is transmitted to the drive shaft 51, the rotation gear 52 rotates, and the internal gear 53 being meshed with the rotation gear 52 rotates one or more secondary materials configured to change color in response to temperature change of the one or more secondary materials  or  the one or more secondary materials is configured to be of a first color at a first temperature range and to be of a second color at a second temperature range.

Claim 17 is allowed.
The following is an examiner’s statement of reasons for allowable subject matter: the prior art, alone or in combination, fails to teach or render obvious: an endoscope apparatus comprising… a roller configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion; and a cover member configured to be attached to the insertion portion to cover the roller, wherein the cover member comprises: a base layer… wherein the base layer comprises… a secondary material configured to change color in response to temperature change of the secondary material from a first temperature associated with a first temperature of the elastomer… and … wherein the method comprises…determining that the secondary material has undergone the change in color, [and] attaching an assist tool having a tubular shape to the insertion portion at a position where the drive force is transmitted from the roller to the rotating unit via the cover member.
Ishizaki discloses an endoscope apparatus (Fig. 1 endoscope 1) comprising…5a roller (Fig. 4 roller 54) configured to be driven by a drive force to rotate around the longitudinal axis of the insertion portion ([0042] “When the driving force from the motor main body wherein the base layer comprises… a secondary material configured to change color in response to temperature change of the secondary material from a first temperature associated with a first temperature of the elastomer… and … wherein the method comprises…determining that the secondary material has undergone the change in color, [and] attaching an assist tool having a tubular shape to the insertion portion at a position where the drive force is transmitted from the roller to the rotating unit via the cover member.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795